Name: Council Regulation (EEC) No 2224/88 of 19 July 1988 fixing for the 1988/89 marketing year the amount of the aid for durum wheat
 Type: Regulation
 Subject Matter: plant product;  economic policy
 Date Published: nan

 26 . 7 . 88 Official Journal of the European Communities No L 197/21 COUNCIL REGULATION (EEC) No 2224/88 of 19 July 1988 fixing for the 1988 /89 marketing year the amount of the aid for durum wheat the aid for the 1988 / 89 marketing year should be increased ; Whereas the rules regarding the alignment of aid as laid down in Article 79 (2 ) of the Act of Accession mean that for Spain the amount of aid to be fixed should be that laid down in this Regulation , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727 / 75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation (EEC) No 2221 / 88 ( 2 ), and in particular Article 10 ( 3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas the purpose of the aid for durumwheat is to ensure a fair standard of living for farmers in regions of the Commission where such production constitutes a traditional and important part of agricultural production ; whereas these areas were specified by Council Regulation (EEC) No 3103 /76 of 16 December 1976 on aid for durum wheat ( 6 ), as last amended by Regulation (EEC) No 1583 / 86 ( 7 ); whereas , to cushion the impact of the reduction in the intervention price for durum wheat on producers' incomes , Article 1 For the 1988 / 89 marketing year , the aid for durum wheat referred to in Article 10 of Regulation (EEC) No 2727 / 75 is hereby fixed for the regions listed in the Annex to Regulation (EEC) No 3103 / 76 at :  137,05 ECU per hectare for the Community of Ten , and  54,49 ECU per hectare for Spain . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS ( ») OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 16 of this Official Journal , ( 3 ) OJ No C 139 , 30 . 5 . 1988 , p. 5 . ( 4 ) OJ No C 167 , 27 . 6 . 1988 . ( s ) OJ No C 175 , 4 . 7 . 1988 , p. 33 . ( 6 ) OJ No L 351 , 21 . 12 . 1976 , p. 1 . ( 7 ) OJ No L 139 , 24 . 5 . 1986 , p. 40 .